Motion Granted; Abatement Order filed April 24, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00676-CR
                                     ____________

                             THERON OWENS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1167769


                               ABATEMENT ORDER

       In his brief filed April 16, 2012, appellant raised an issue that this appeal should be
abated for the trial court to submit findings of fact and conclusions of law on the
voluntariness of appellant’s statements. Article 38.22, section 6 of the Texas Code of
Criminal Procedure requires the trial court to make written fact findings and conclusions of
law as to whether a challenged statement was made voluntarily, even if appellant did not
request them or object to their absence. Tex. Code Crim. Proc. Ann. art. 38.22 ' 6
(Vernon 2005); Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The statute
is mandatory and the proper procedure to correct the error is to abate the appeal and direct
the trial court to make the required findings and conclusions. See Tex. R. App. P. 44.4;
Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).
       Accordingly, the trial court is directed to reduce to writing its findings of fact and
conclusions of law on the voluntariness of appellant’s statements and have a supplemental
clerk’s record containing those findings filed with the clerk of this court on or before May
25, 2012.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party.
       It is so ORDERED.



                                      PER CURIAM




                                              2